UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 11, 2015 POZEN INC. (Exact name of registrant as specified in its charter) Delaware 000-31719 62-1657552 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (919) 913-1030 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item. 5.02Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Appointment of James P. Tursi, M.D. On September 11, 2015, the Company entered into an executive employment agreement with. James P. Tursi, M.D. (the “Tursi Employment Agreement”).Effective October 1, 2015, Dr. Tursi will become Chief Medical Officer of the Company replacing John G. Fort, M.D., who will become Chief Scientific Advisor. The Tursi Employment Agreement has an initial term of three (3) years.Under the Tursi Employment Agreement, Dr. Tursi will receive (i) an annual base salary of $400,000, with annual increases, if any, to be made based on performance and in the sole discretion of the Compensation Committee of the Board (the “Compensation Committee”); (ii) an Annual Cash Bonus, based on performance, payable in the discretion of the Compensation Committee, with a targeted payout amount of 45% of Dr. Tursi’s base salary, (iii) Annual Equity Awards under the Company’s Equity Plan, or successor plan (the “Equity Plan”) with a target value of not less than 150% of Dr. Tursi’s base salary; (iv) a Sign-On Award in the form of 29,137 restricted stock units (“RSUs”), to be awarded under the Equity Plan andwhich shall vest on an annual basis ratably over four (4) years. In accordance with the Tursi Employment Agreement, the 2015 Annual Cash Bonus payable in 2016 is guaranteed at no less than $120,000. In addition, the Tursi Employment Agreement provides for benefits if Dr. Tursi’s employment is terminated under certain circumstances. In the event the Company terminates Dr. Tursi’s employment without Cause or if he voluntarily terminates his employment for Good Reason, Dr. Tursi will receive (i) accrued but unpaid base salary and vacation through the Termination Date; (ii) an amount, payable in twelve (12) equal monthly installments, equal to the sum of (x) one times (1x) his base salary in effect immediately prior to the Termination Date, and (y) one times (1x) the average Annual Cash Bonus paid over the previous two (2) years, provided that if Dr. Tursi is not employed for a sufficient time to have received an Annual Cash Bonus, such calculation will assume that a target Annual Cash Bonus was paid; (iii) reimbursement for the monthly COBRA costs of continued coverage during the twelve (12) month period following the Termination Date, less the amount Dr. Tursi would be required to contribute for such coverage if he had remained an active employee during such period; and (v) acceleration of the vesting of all equity and equity-based awards that would otherwise vest in the twelve (12) month period following the Termination Date. 2 In the event that, within twelve (12) months of a Change in Control, Dr. Tursi terminates his employment for Good Reason or the Company terminates Dr. Tursi’s employment without Cause, Dr. Tursi will receive (i) accrued but unpaid base salary and vacation through the Termination Date; (ii) a lump sum cash amount, payable on the sixtieth (60th) day following the Termination Date, equal to two times (2x) his base salary in effect immediately prior to the Termination Date; (iii) a lump sum cash amount, payable on the sixtieth (60th) day following the Termination Date, equal to two times (2x) the greater of (x) the average Annual Cash Bonus received for each of the preceding two (2) years and (y) the Annual Cash Bonus received during the preceding year, provided that if Dr. Tursi is not employed for a sufficient time to have received an Annual Cash Bonus, such calculation will assume that a target Annual Cash Bonus was paid; (iv) continuation of medical benefits for a period of twenty-four (24) months following the Termination Date, or, if the Company (or Aralaz, as applicable) cannot provide such benefits, a cash payment payable within sixty (60) days following the date on which the Company (or Aralaz, as applicable) becomes unable to provide such benefits, in an amount equal to the fair market value of the benefits which were to be provided; and (v) immediate and full vesting of all outstanding equity or equity-based awards. The foregoing descriptions of the Tursi Employment Agreement is qualified in its entirety by reference to the full text of the Tursi Employment Agreement, which will be filed with the Company’s next quarterly filing on Form 10-Q.Capitalized terms used herein without definition have the meanings given such terms in the executive employment agreement. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 14, 2015 POZEN INC. By: /s/ William L. Hodges William L. Hodges Chief Financial Officer 4
